Citation Nr: 0406527	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  92-49 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, an acquaintance and Dr. J. A. Juarbe-
Ortiz


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1953 to August 
1955.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of September 1990 
by the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, regional office (RO) which denied the appellant's 
request that a claim for service connection for post-
traumatic stress disorder be reopened.  The Board remanded 
the case in July 1992 because the veteran submitted 
additional evidence which was not accompanied by a waiver of 
his right to have such evidence considered by the RO.  

In a decision of September 1997, the Board confirmed the 
decision denying the request to reopen the claim.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In June 1998, the 
Secretary of Veterans Affairs filed a motion to remand the 
case on the basis that evidence contained in the claims file 
had not been translated from Spanish.  The Court granted that 
motion in July 1998.  The Board subsequently obtained 
translations of those documents.  In a decision of February 
1999, the Board concluded that evidence submitted by the 
veteran was new and material, and that his claim had been 
reopened.  Accordingly, the Board remanded the reopened claim 
to the RO for consideration and development of additional 
evidence.  The requested evidence has since been completed to 
the extent possible.  The RO confirmed the denial of the 
claim for service connection for post-traumatic stress 
disorder in a supplemental statement of the case issued in 
July 2002, and then returned the case to the Board in October 
2002.  

The Board again remanded the case in June 2003.  Upon 
completion of requested development, the RO again denied the 
claim.  The claim was then returned to the Board, and the 
Board obtained translations of additional documents.  The 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran was not involved in combat during service.

3.  The veteran has been diagnosed as having PTSD based on 
his account of stressors including witnessing another 
serviceman get killed and witnessing that same serviceman 
kill civilians.

4.  There is no verification that the veteran was exposed to 
such stressors, and the Board finds that the conflicting 
stressor accounts provided by the veteran are not credible.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VA's duties under the law and 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The documents, such 
as a letter dated in August 2001, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that in the letter and other correspondence the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claim.  The RO also supplied the 
veteran with the applicable regulations in the SOC and SSOCs.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.   All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that the Pelegrini decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the veteran appeals a decision of 
September 1990.  Only after that rating action was 
promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the most recent transfer of 
the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his or her claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The Board also finds that all relevant facts have been 
properly developed to the extent possible.  The veteran's 
service medical records and post service records have been 
obtained.  His service personnel records have also been 
obtained.  He has been afforded VA examinations, and 
appropriate opinions have been obtained.  He has also 
testified at a hearing.  The RO made appropriate efforts to 
verify the claimed stressors.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:  (1) If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  (2) If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  (3) If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger post-traumatic stress disorder, to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The question of whether a claimed 
stressor was severe enough to cause PTSD in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the requirement for a 
noncombat veteran to produce credible corroborating and 
supporting evidence of any claimed stressor used in 
supporting a diagnosis of PTSD.  Id.; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The corroboration may be by service 
records or other satisfactory evidence.  See Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  In Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen.

III.  Background Information and Analysis

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder as the result 
of a traumatic incident during his active duty service.  He 
asserts that his stressor involved an incident in which 
another soldier killed two prostitutes.  The veteran contends 
that he never reported that he saw that soldier get killed, 
as was stated by the RO.    

The veteran's DD 214 shows that he served in the United 
States Army from September 1953 to August 1955.  His military 
occupational specialty was light weapons infantry.  He 
received the Korean Service Medal, but did not receive any 
decorations, medals, badges commendations, citations or 
campaign ribbons, and it was noted that he had not received 
any wounds as a result of action with enemy forces.  A 
section of his service personnel records titled "Combat 
Record" is blank.  

The veteran's service medical records do not contain any 
references to a psychiatric disorder.  A medical history 
dated in August 1955 which was given by the veteran for the 
purpose of separation from service shows that he denied 
having nervous trouble of any sort.  He also denied having 
frequent or terrifying nightmares, depression, or excessive 
worry.  The report of a medical examination conducted at that 
time shows that psychiatric evaluation was normal. 

The earliest diagnosis of a psychiatric disorder was many 
years after the veteran's separation from service.  Although 
Jose M. Valdes-Vazques, M.D, provided a note dated in 
November 1984 indicating that the veteran had been treated by 
him for visual and auditory hallucinations since 1956, no 
supporting contemporaneous documentation has been provided.  
A separate statement from the same doctor dated in February 
1985 indicates that it was according to the veteran's family 
that the psychiatric problem dates to 1956.  Thus, the 
veteran was actually treated by that doctor in 1956.  There 
is no medical evidence linking any current diagnosis (other 
than post-traumatic stress disorder) to service.  The Board 
notes that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, the Board finds that a psychiatric 
disorder was not present during service, and a psychosis was 
not manifest within a year after the veteran's separation 
from service (so as to permit application of chronic disorder 
presumptions afforded for psychoses).

Regarding the veteran's claim that he developed PTSD as a 
result of service, the Board finds that at least some of the 
medical evidence which has been obtained reflects that PTSD 
has been diagnosed.  Significantly, however, the evidence of 
record does not establish that the veteran was exposed in 
service to the stressor upon which the diagnosis of PTSD was 
based.  

The veteran has recounted his claimed stressors on various 
occasions.  The Board notes that, in a statement in support 
of claim dated in February 1986, the veteran reported that:

In 1953, while stationed in Yanky Valley near 
[Seoul], Korea I was on guard duty on my post and 
suddenly we began to receive a heavy mortar attack.  
As the attack continue[d] I looked to my left to 
see how my companion PFC [redacted] was doing.  I 
noticed that he was hit by one of the mortar rounds 
and was laying down completely dismembered, 
destroyed by the round, he was dead instantly.  I 
started to shake, to cry and I became hysterical 
and ran to the bunker to protect myself...

Thereafter I started to see things while performing 
guard duty, which was very often.  Sometimes I saw 
[a] skeleton in front of my guard perimeter, and in 
many other occasions I saw wild cats and bears 
running in front of me.  These incidents happened 
very often and everywhere I went and they affected 
my mind and my performance.  At this time I started 
to drinking heavily to try to forget what has 
happened because it has affected me, my mind very 
much that I had to depend on the alcohol.  

Later, in December 1989 the veteran provided another stressor 
statement.  He reported that fellow soldiers were killed and 
wounded in action in front of him.  He specified that Private 
[redacted] of Regiment 21 Company F Division 24 was killed right 
beside him.  He also reported that he was fired on several 
times while on patrol duty and guard duty.  Finally, he 
stated that he saw Korean women get killed in front of him.  
In a statement in support of claim dated in August 1990 the 
veteran reported that he saw "many" civilian women get 
killed, and that private [redacted] was killed beside him.  He 
enclosed a promotion list from service which had Private 
[redacted] full name and service number.  

In July 1991, the veteran submitted a written statement and 
photographs of Private [redacted] who he stated killed two 
Korean women in front of him.  During a hearing held at the 
RO in May 1991, the veteran reported that Private [redacted] 
killed two Korean women and was Court-Martialed.  The veteran 
said that Private [redacted] "blew their brains out."  The 
veteran said that he witnessed this from far away, and that 
he had to go with stretchers the next day to pick up the 
bodies.  The veteran also reported that mortars fell near 
him.  Another hearing was held in January 1996.  At that 
time, Dr. Juarbe-Ortiz testified that he was not treating the 
veteran, but was testifying as an expert witness and believed 
that the veteran had PTSD.  

In a statement in support of claim dated in May 1999, the 
veteran again reported that Private [redacted] had killed two 
women.  He reportedly was Court-Martialed and fined two 
cartons of cigarettes.  

The RO attempted to obtain verification of the claimed 
stressors.  In a letter dated in April 2001, the United 
States Armed Forces Center for Research of Unit Records 
stated that the National Archives had been unable to locate 
records submitted by the 21st Infantry Regiment for the 
period of time from September 17, 1953 to August 18, 1955.  
The Center also reported that after searching the United 
States Army casualty database for Korea they were unable to 
find a Private [deleted] [redacted] service number [deleted] 
that was wounded or killed in action.  They noted that such 
information might be contained in Morning Reports.  The RO 
subsequently wrote to The National Personnel Records Center 
(NPRC) and requested copies of morning reports for the 
veteran's unit for the period from September 1953 to August 
1955.  In October 2001, the NPRC provided copies of documents 
showing that Private [redacted] was discharged on July 14, 1956.  
Service records reportedly had been destroyed in a fire at 
NPRC in 1973, so they had no way to determine whether he had 
a court-marital.  The associated records provided by the NPRC 
indicate that upon discharge from active service Private 
[redacted] was transferred to the Army reserve.  

In a letter dated in August 2002, the veteran's wife stated 
that the veteran was not a combat soldier, but was frightened 
by incidents during guard duty such as finding parts of human 
bodies and being afraid of a lost bullet.  She also reported 
that the biggest stress was when he was with Private [redacted] 
and the veteran went to caves to have sex with some women, 
but the women did not like Private [redacted] because of his 
race, so Private [redacted] killed them.  The veteran provided a 
similar account in a statement in support of claim dated in 
September 2001.  In that statement he noted that he and the 
other soldier had intended to pay the women for sex.

The report of a mental examination conducted by the VA in May 
2002 shows that, following examination, the diagnosis was 
bipolar disorder.  The examiners stated that:

...it is worthwhile to mention that when we examined 
the statements that the veteran has made in making 
the claim for Post-traumatic Stress Disorder, he 
has allegedly given information that today, he 
contradicted and it is important to say this 
because the veteran has not only made written 
statements about this, but he has also appeared in 
hearings, where he has given this information that 
he now says is not correct.   

The examiners further noted that the other incident which the 
veteran described involving being under mortar attacks was 
"completely vague".  

In reviewing the veteran's contentions and statements since 
his active service, the Board finds that his assertions 
regarding his claimed stressors are not credible.  The 
veteran's reports of stressors have many irreconcilable 
inconsistencies.  He initially claimed that Private [redacted] 
was killed; however, this account is clearly disproven by the 
service records showing that Private [redacted] was discharged 
from service in 1956.  The fact that this particular claimed 
stressor was disproven casts doubt the veteran's other 
claimed stressors such as his account of witnessing Private 
[redacted] kill two women.  The Board concludes therefore, that 
the veteran's uncorroborated histories of stressors are not 
credible.  The fact that the veteran now denies ever having 
claimed that Private [redacted] was killed further reduces his 
credibility as the written documents which he previously 
submitted clearly show that he did in fact make such a claim.  
In addition, the Board notes that the records showing that 
Private [redacted] was transferred to the reserves would seem to 
be inconsistent with the claim that he was Court-Martialed 
and punished for shooting two civilians. 

The evidence in this case, unlike the evidence in Doran, does 
not include any lay statements from other servicemen 
corroborating the veteran's account of his claimed stressors.  

The Board finds that the present case differs substantially 
from a recent court decision which indicated that a rocket 
attack at a large base in Vietnam may be a sufficient PTSD 
stressor, and a veteran's claimed personal exposure to the 
rocket attack will be satisfactorily corroborated by his 
presence with his unit which was known to be generally 
exposed to the rocket attack.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  The facts of the present case differ 
substantially enough from the Pentecost case as to prevent 
the principles discussed in that case from providing a basis 
for allowing the present claim.  The Pentecost case involved 
a diagnosis of post-traumatic stress disorder based simply on 
having heard rockets whistling overhead and being in fear on 
that basis.  Therefore, the fact that the Pentecost veteran's 
unit was in the general area where rocket attacks occurred 
was sufficient to verify his claimed stressor even in the 
absence of evidence confirming that a rocket attack directly 
affected his unit by causing casualties or damage in his 
immediate area.  The Board notes that part of the underlying 
rationale of that decision is the fact that a rocket attack 
would reasonably inspire fear in anyone who hears such 
rockets as the person would potentially be in danger.  The 
claimed stressor in the present case upon which the diagnosis 
of PTSD was based (the incident of seeing two women get 
killed), in contrast, was not a combat incident and has not 
been corroborated.  Thus, the objective evidence in this case 
indicates that the veteran was not at risk or otherwise 
exposed to a stressor.  Although the veteran has presented a 
history of being subjected to mortar attacks, he has not 
provided sufficient details to allow corroboration of such 
incidents, and in any event, his diagnoses of PTSD have been 
based primarily on his other claimed stressor.   

In summary, the record does not corroborate the veteran's 
accounts of exposure to the stressful incidents he claims he 
was exposed to during his active service.  Although PTSD has 
been diagnosed, the question of whether he was exposed to a 
stressor in service is a factual determination and VA 
adjudicators are not bound to accept the veteran's statements 
of exposure to combat simply because treating medical 
providers have done so. Wood, 1 Vet. App. at 193.  The 
statements from the veteran upon which the diagnosis of PTSD 
was made are unsupported by any credible evidence.  There is 
no verification that the veteran was exposed to his claimed 
stressors.  As a result, under 38 C.F.R. § 3.304(f), the 
diagnoses of PTSD cannot form the groundwork necessary to 
support the veteran's claim.  The Board finds that the 
evaluations which produced diagnoses of PTSD relied on 
unconfirmed stressors.  VA treating psychiatrists clearly 
based the diagnosis of PTSD on unconfirmed stressors.  
Establishing service connection for PTSD requires both a 
medical diagnosis of that disability and credible supporting 
evidence that the claimed in-service stressor actually 
occurred (as well as competent evidence of a nexus between 
the two).  38 C.F.R. § 3.304(f).  In the absence of credible 
supporting evidence of a stressor, the diagnosis of PTSD by a 
medical professional is insufficient to establish service 
connection for such disorder.  Accordingly, the Board 
concludes that PTSD was not incurred in or aggravated by 
service.


ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



